DISMISS and Opinion Filed February 6, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01256-CV

                          SAM MUSSO, Appellant
                                   V.
           KATHERINE G. MOORE A/K/A KATHERINE G. MUSSO, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-13-739

                             MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                   Opinion by Justice Lang
       Before the Court is appellant’s January 28, 2015 motion seeking to dismiss the appeal

and have costs taxed against the party incurring same. We grant appellant’s motion to the extent

that we dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

141256F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SAM MUSSO, Appellant                               On Appeal from the 382nd Judicial District
                                                   Court, Rockwall County, Texas.
No. 05-14-01256-CV         V.                      Trial Court Cause No. 1-13-739.
                                                   Opinion delivered by Justice Lang. Justices
KATHERINE G. MOORE A/K/A                           Stoddart and Schenck, participating.
KATHERINE G. MUSSO, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee
KATHERINE G. MOORE A/K/A KATHERINE G. MUSSO recover her costs of this appeal
from appellant SAM MUSSO.


Judgment entered this 6th day of February, 2015.




                                             –2–